Order filed April 21, 2020




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-16-00540-CV
                                      ____________

                          FELIX P. BABAUTA, Appellant

                                            V.

     DEBRA V. JENNINGS AND RALPAHELL V. WILKINS, Appellees


                     On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-23475

                                        ORDER

       On February 24, 2020, appellant filed a brief that is not in compliance with
the Texas Rules of Appellate Procedure. The brief fails generally to comply with
the rules. See Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), and (h). Moreover, the
brief is in excess of 70,000 words, well over the 15,000-word limit circumscribed
by Rule 9.4. See Tex. R. App. P. 9.4(i)(2)(B).

       Accordingly, we order appellant’s brief filed February 24, 2020 stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within fifteen (15) days of the date of this order. See Tex. R. App. P.
38.1(a), (b), (c), (d), (e), (f), and (h); Tex. R. App. P. 9.4(i)(2)(B).
      If appellant files another brief that does not comply with Rule 38 and Rule 9,
the Court may strike the brief, prohibit appellant from filing another, and proceed
as if appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to
Texas Rule of Appellate Procedure 38.8(a), when an appellant fails to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38 and Rule 9, the appeal will be dismissed for
want of prosecution. See Tex. R. App. P. 38.8(a)(1).



                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant